


Exhibit 10.3.2

 

WALTER ENERGY, INC.

 

AMENDMENT TO THE EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT OR AMENDED AND
RESTATED EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT, AS APPLICABLE

 

THIS AMENDMENT TO THE EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT OR AMENDED
AND RESTATED EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT, as applicable
(this “Amendment”), is made as of January 1, 2014 (the “Amendment Date”) by and
between Walter Energy, Inc. (the “Company”) and (“Executive” and, together with
the Company, the “Parties”).

 

WHEREAS, the Parties entered into the Executive Change-in-Control Severance
Agreement or the Amended and Restated Executive Change-in-Control Severance
Agreement, as applicable, on January 1, 2014 (the “Agreement”); and

 

WHEREAS, the Parties desire to amend the Agreement as set forth below.

 

NOW THEREFORE, for good and valid consideration, the sufficiency of which is
hereby acknowledged, the Agreement is hereby amended as follows:

 

1.                                      “Article 1. Definitions” is hereby
amended as follows: to the extent that the Agreement does not contain a
definition of the term “Target Bonus”, the following definition shall be
inserted in the applicable alphabetical order:

 

“‘Target Bonus’ means the Executive’s annual target bonus established under the
annual bonus plan in which the Executive is then participating.”

 

2.                                      Section 2.3(b)(ii) of the Agreement is
hereby amended in its entirety to read as follows:

 

“the higher of: (A) the Executive’s Target Bonus for the bonus plan year in
which the Executive’s Effective Date of Termination occurs, or (B) the
Executive’s Target Bonus for the bonus plan year in which the Change in Control
occurs.”

 

3.                                      The second sentence of Section 2.3(b) of
the Agreement is hereby deleted in its entirety.

 

4.                                      To the extent applicable, the third
sentence of Section 2.3(b) of the Agreement is hereby deleted in its entirety.

 

5.                                      To the extent applicable,
Section 2.3(c)(ii) of the Agreement is hereby amended in its entirety to read as
follows:

 

--------------------------------------------------------------------------------


 

“the higher of: (A) the Executive’s Target Bonus for the bonus plan year in
which the Executive’s Effective Date of Termination occurs, or (B) the
Executive’s Target Bonus for the bonus plan year in which the Change in Control
occurs.”

 

6.                                      To the extent applicable, the second
sentence of Section 2.3(c) of the Agreement is hereby deleted in its entirety.

 

7.                                      Except as provided herein, all other
terms of the Agreement will remain in full force and effect.  To the extent not
preempted by the laws of the United States, the laws of Delaware shall be the
controlling law in all matters relating to this Agreement without giving effect
to principles of conflicts of laws, and any dispute arising out of, relating to
or in connection with the Amendment shall be subject to the same dispute
resolution procedures as provided in the Agreement with respect to any dispute
thereunder.

 

8.                                      This Amendment shall be effective upon
execution by each of the Parties.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

[The remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first above written.

 

 

 

WALTER ENERGY INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

[Signature Page to Amendment to Agreement]

 

--------------------------------------------------------------------------------
